Case 1:16-cv-01193-RLY-DLP Document 98 Filed 10/10/19 Page 1 of 5 PageID #: 1253



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

 RICHARD N. BELL,                                  )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )        1:16-cv-01193-RLY-DLP
                                                   )
 MICHAEL MALONEY,                                  )
                                                   )
                             Defendant.            )

      ENTRY ON PLAINTIFF’S MOTION FOR ATTORNEY’S FEES AND COSTS
       and DEFENDANT’S CROSS MOTION TO ENFORCE RULE 68 OFFER OF
      JUDGMENT AND FOR LEAVE TO FILE DEFENDANT’S BILL OF COSTS

         On June 11, 2019, the court entered judgment in favor of Plaintiff, Richard N.

 Bell, in this copyright infringement action and found Bell was entitled to $200 in

 statutory damages and the costs of this action. Bell now seeks his attorney’s fees of

 $33,536.25 and costs of $4,719.80. Maloney cross-moves for leave to file a Bill of Costs

 totaling $2,183.77 and to enforce the Rule 68 offer. The court finds, for the reasons

 explained below, that the Offer of Judgment should be enforced and that Maloney is

 entitled to the costs he incurred after the Offer was rejected.

 I.      Background

         On May 10, 2016, prior to filing the present action, Bell sent Maloney a demand

 letter for the sum of $5,000. (Filing No. 95-3). The demand letter was couched as a

 settlement offer for Maloney’s copyright infringement of a photograph of the

 Indianapolis skyline taken by Bell. (Id.). Maloney did not accept Bell’s offer.



                                               1
Case 1:16-cv-01193-RLY-DLP Document 98 Filed 10/10/19 Page 2 of 5 PageID #: 1254



        On May 12, 2016, Bell filed a Complaint for copyright infringement against

 Maloney in this court. Maloney filed his Answer, following the grant of an extension of

 time, on August 10, 2016.

        On August 15, 2016, Maloney sent Bell an Offer of Judgment pursuant to Federal

 Rule of Civil Procedure 68. (Filing No. 95-1, Offer of Judgment). The Offer allowed

 Bell to take judgment against Maloney in a single lump-sum payment of $2,500 for “all

 claims for relief,” which expressly included “all attorney fees and costs.” (Id.). Later

 that day, Bell rejected the Offer. (Filing No. 95-2, Email).

        Following Bell’s rejection of the Offer, the parties engaged in discovery and filed

 cross-motions for summary judgment. On July 18, 2017, the court denied the parties’

 cross-motions, finding issues of material fact that needed to be resolved at trial. (Filing

 No. 55, Entry). After a one-day bench trial on July 24, 2018, the court found Bell was

 the prevailing party and awarded him $200 in statutory damages. (Filing No. 86,

 Findings of Fact & Conclusions of Law at 21). His request for an injunction was denied.

 (Id.). On June 24, 2019, Bell filed his motion for fees and costs.

 II.    Discussion

        A prevailing party is normally entitled to costs pursuant to Federal Rule of Civil

 Procedure 54(d); that rule, however, is “qualified by operation of Fed. R. Civ. P. 68.”

 Payne v. Milwaukee Cty., 288 F.3d 1021, 1024 (7th Cir. 2002). “Rule 68 is designed to

 provide a disincentive for plaintiffs from continuing to litigate a case after being

 presented with a reasonable offer.” Id.



                                               2
Case 1:16-cv-01193-RLY-DLP Document 98 Filed 10/10/19 Page 3 of 5 PageID #: 1255



        The part of Rule 68 at issue is the cost-shifting provision affecting a plaintiff who

 rejects a good faith offer which is more favorable than the judgment obtained:

        If the judgment that the offeree finally obtains is not more favorable than the
        unaccepted offer, the offeree must pay the costs incurred after the offer was
        made.

 Fed. R. Civ. P. 68(d). “[W]here the underlying statute defines ‘costs’ to include

 attorney’s fees, such fees are to be included as costs for purposes of Rule 68.” Marek v.

 Chesny, 473 U.S. 1, 2 (1985). The statute under which Bell seeks attorney’s fees, 17

 U.S.C. § 505, is such a statute. See 17 U.S.C. § 505 (“[T]he court may also award a

 reasonable attorney’s fee to the prevailing party as part of the costs.”).

        Bell’s rejection of Maloney’s Offer of Judgment requires the court to determine

 whether the “judgment finally obtained” was less favorable than his $2,500 offer,

 inclusive of costs and attorney’s fees. Fed. R. Civ. P. 68(d). The “judgment finally

 obtained” includes the damages the court awarded Bell and the attorney’s fees and costs

 that he accrued before the offer was made. Marryshow v. Flynn, 986 F.2d 689, 692 (4th

 Cir. 1993) (holding “the judgment finally obtained must include not only the verdict of

 the jury but also the costs actually awarded by the court for the period that preceded the

 offer”); Lawrence v. City of Philadelphia, 700 F.Supp. 832, 836 (E.D. Pa. 1988) (stating

 that “[i]n determining whether the result is more favorable to the plaintiff than the offer

 he rejected, the attorney’s fees and costs that accrued before the offer must be added to

 the judgment”).

        Bell’s attorney’s fees incurred prior to the Offer date (August 15, 2016) were for

 1.6 hours of work at $225/hour, which totals $360.00. (See Filing No. 90-1 at 4, Ms.

                                               3
Case 1:16-cv-01193-RLY-DLP Document 98 Filed 10/10/19 Page 4 of 5 PageID #: 1256



 Kennedy’s timesheet). The costs incurred prior to the Offer date are the filing fee of

 $400.00 and service fee of $17.50. (See Filing No. 89, Bill of Costs). The transcript fees

 of $1,440.78, the copying costs of $670.00, and the “other cost” item of $2,191.42, came

 after the Offer date and are not allowed. (See id.). Therefore, the “judgment finally

 obtained” equals the sum of $400.00 + 17.50 + $360.00 + $200 (damages), or $977.50.

 This is far less than Maloney’s $2,500.00 Offer. Therefore, pursuant to the plain

 language of Rule 68(d), Maloney, as the Offeree, is entitled to the costs he incurred after

 the Offer date.

        Maloney filed a Bill of Costs on the same day he filed his Cross Motion to Enforce

 Rule 68 Offer and for Leave to File Bill of Costs. (See Filing Nos. 93, 94). Because

 Maloney is entitled to his post-Offer costs, the court will accept the filing and determine

 whether the costs he seeks are allowed under Rule 54(d) and 28 U.S.C. § 1920.

 Maloney’s Bill of Costs seeks $1,484.30 for transcript fees, $147.24 for witness fees,

 $527.23 for copying costs, and $25.00 for parking fees on the day of the trial. Maloney’s

 costs totaling $2,183.77, are reasonable, appropriate under federal law. Maloney is

 entitled to those costs.

 III.   Conclusion

        Bell took a risk when he rejected Maloney’s Offer of Judgment and lost. He must

 now bear the consequences of his decision and pay Maloney his post-Offer costs.

 Accordingly, the court DENIES Bell’s Motion for Attorney’s Fees and Costs (Filing No.

 90) and GRANTS Maloney’s Cross-Motion to Enforce Rule 68 Offer of Judgment and



                                              4
Case 1:16-cv-01193-RLY-DLP Document 98 Filed 10/10/19 Page 5 of 5 PageID #: 1257



 for Leave to File his Bill of Costs (Filing No. 94). Having reviewed Maloney’s

 previously filed Bill of Costs, Bell is taxed $1,206.27 in costs as follows:


        Allowable Post-Offer Costs to Maloney:                          $2,183.77
        Damages & Pre-Offer Costs and Attorney’s Fees to Bell:          $ 977.50
        Net Costs Payable by Bell to Maloney:                           $1,206.27


 SO ORDERED this 10th day of October 2019.




 Distributed Electronically to Registered Counsel of Record.




                                               5
